DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,388,537 (aka the patent below)  in view of Kim et al (US 2017/0297164).
The claims of the patent recite a cleaning method.
Regarding claim 1. A cleaning method, comprising: supplying, to a substrate by a dual nozzle, a first chemical liquid and a first spray, the first spray including a first liquid dissolving the first chemical liquid; and 5moving the dual nozzle in a first direction, wherein the dual nozzle comprises a first nozzle and a second nozzle, wherein the first nozzle supplies the first spray to the substrate and the second nozzle supplies the first chemical liquid to the substrate while the dual nozzle moves in the first direction, wherein the first nozzle proceeds ahead of the second nozzle in the first direction while the 10dual nozzle moves in the first direction. See claim 1 of the patent.

The method as recited in the patent fails to recite the first nozzle has a distance 3 cm to 7 cm from the second nozzle.  



Regarding claim 2. The cleaning method of claim 1, wherein the first chemical liquid includes an acidic solution.  See claim 2 of the patent.

Regarding claim 3. The cleaning method of claim 1, wherein the first chemical liquid includes hydrofluoric acid.  See claim 3 of the patent.

Regarding claim 4. The cleaning method of claim 3, wherein the hydrofluoric acid has a weight 20percentage of 0.01 wt.% to 2 wt.% in relation to the first chemical liquid.  See claim 9 of the patent.

Regarding claim 5. The cleaning method of claim 1, wherein the first direction is a circular movement direction.  See claim 4 of the patent.

Regarding claim 6. The cleaning method of claim 1, wherein the first direction is a tangential direction 5of movement of the dual nozzle.  See claim 5 of the patent.

Regarding claim 7. The cleaning method of claim 1, further comprising brushing a surface of the substrate and supplying a second chemical liquid onto the substrate while the brushing of the surface of the substrate is performed.  See claims 6 and 21 of the patent.


Regarding claim 9. The cleaning method of claim 1, wherein inside pressure of the first nozzle is 15between 2 atm and 10 atm.  See claim 8 of the patent.

Regarding claim 10. The cleaning method of claim I, wherein the first chemical liquid includes ammonia water, wherein the ammonia water has ammonia (NH4OH) in the ammonia water with a weight 20percentage of 0.01 wt.% to 4 wt.% of the ammonia water.  See claim 9 of the patent.

Regarding claim 11. The method of claim 1, wherein the second nozzle traces the first nozzle while the dual nozzle moves in the first direction.  See claim 11 of the patent.

Regarding claim 12. The method of claim 1, wherein both of the first nozzle and the second nozzle are 5elongated, and the elongated directions of both of the first and second nozzles are perpendicular to the substrate.  See claim 12 of the patent.

Regarding claim 13. The method of claim 1, wherein the first spray proceeds ahead of the first chemical liquid in the first direction to remove a first particle on the substrate, and the first chemical liquid 10follows behind the first spray to remove a second particle smaller than the first particle on the substrate.  See claim 13 of the patent.

Regarding claim 14. A cleaning method, comprising: supplying, to a substrate by a dual nozzle, a first chemical liquid and a first spray, the first 15spray including a first liquid dissolving the first chemical liquid; and moving the dual nozzle in a first direction, wherein the first spray proceeds ahead of the first chemical liquid while the first spray and the first chemical liquid are supplied to the substrate, wherein the first spray is supplied at a higher pressure than the first chemical liquid and the 20first direction is a direction from a center of the substrate toward a periphery of the substrate, wherein the dual nozzle includes a first nozzle supplying the first spray and a second 

Regarding claim 15. A cleaning method, comprising: 5supplying a first chemical liquid and a first spray including a first liquid dissolving the first chemical liquid on a substrate using a first cleaning unit, wherein the first cleaning unit comprises: a chuck configured to receive the substrate; a shaft disposed adjacent to the chuck; 10an arm disposed above the chuck and connected to the shaft; and a first dual nozzle connected to an end of the arm opposite of the shaft, the first dual nozzle moved by a rotation of the shaft in a first direction; wherein the first dual nozzle comprises: a first nozzle; and 15a second nozzle connected to the first nozzle in the first direction, wherein the first nozzle supplies the first spray to the substrate and the second nozzle supplies the first chemical liquid to the substrate while the first dual nozzle moves in the first 20direction, and wherein the first nozzle proceeds ahead of the second nozzle in the first direction while 34Attorney Docket No.: SAM-54337B the first dual nozzle moves in the first direction.  See claim 15 of the patent.

The method as recited in the patent fails to recite the first nozzle has a distance 3 cm to 7 cm from the second nozzle.  

The prior art of Kim et al teaches cleaning apparatus  where dual nozzle (featuring nozzles first 130, second 140) are provided. See Figs. 3 and 4 where [0041] the second nozzles is located at distance of 5-10cm from the first nozzle. The distance between the nozzles is an optimizable parameter which will affect the processing efficacy and product result. The prior art of Kim et a; suggests the claimed range to optimize the distance between the first and second nozzles. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the cleaning method of the patent to ensure that the distance between the first and second nozzles are at an optimal distance from each other as suggested by the prior art of Kim et al.

Regarding claim 16. The cleaning method of claim 15, wherein the first direction is a circular movement direction.  See claim 4 of the patent.


Regarding claim 19. The cleaning method of claim 17, wherein the first chemical liquid includes hydrofluoric acid, and the second chemical liquid includes an ammonia water.  The patent fails to recite the second chemical liquid includes an alkaline solution.  The prior art of Kim et al suggests that the second liquid can include ammonia water see [0042]. Kim et al suggests that the use of an alkaline solution in the cleaning method is widely known in the art. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the method of the patent to include an alkaline solution as second liquid as it is known suitable cleaning liquid as suggested by Kim et al in the cleaning method of the patent.

Regarding claim 1520. The cleaning method of claim 19, wherein the hydrofluoric acid has a weight percentage of 0.01 wt.% to 2 wt.% in relation to the first chemical liquid. See claims 9 and 18 of the patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,388,537 (aka the patent below)  in view of Kim et al (US 2017/0297164) as applied to claims 1-16 and 18-20 above, and in further view of Nakamori et al (US 8,043,469).
The claims of the patent as modified by the prior art of Kim et al were discussed above. Recall claims 6 and 21 recite brushing in the patent.

 	Nakamori et al teaches a substrate processing method and apparatus featuring a dual nozzle (comprising nozzles 12 and 13) and a third nozzle 5. In Nakamori et al the third nozzle is provided to grant an additional supply path for a processing fluid, e.g. a rinsing nozzle. It would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the method of the patent with a third nozzle as suggested by Nakamori et al.

Claims 1-5, 7, 10, 11, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/020,585.
This is a provisional nonstatutory double patenting rejection.
The claims of the patent recite a cleaning method.
Regarding claim 1: See claim 1 of the co-pending application.
Regarding claim 2:	See claim 4 of the co-pending application.
Regarding claim 3:	See claim 3 of the co-pending application.
Regarding claim 4:	See claim 6 of the co-pending application.
Regarding claim 5: 	See claims 2 and 12 of the co-pending application.
Regarding claim 7:	See claim 3 of the co-pending application.
Regarding claim 10:	See claim 7 of the co-pending application.
Regarding claim 11:	See claim 1 of the co-pending application where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle).
Regarding claim 13:	See claim 1 of the co-pending application where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle). The 
Regarding claim 14:	See claims 1 and 11 of the co-pending application.
Regarding claim 15:	 See claim 1 of the co-pending application.
Regarding claim 16:	See claims 2 and 12 of the co-pending application.
Regarding claim 17:	 See claim 13 of the co-pending application.
Regarding claim 18:	 See the discussion of the first chemical liquid comprising an acidic solution and the second liquid comprising an alkaline solution in claim 4 of the co-pending application.
Regarding claim 19:	 See claim 5 of the co-pending application.
Regarding claim 20: 	See claim 6 of the co-pending application.

Claim 6 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/020,585 in view of  Higashijima et al (US 9,048, 269).
The claims of the co-pending application were discussed above.
The co-pending application fails to claim that the first direction is a tangential direction of movement of the dual nozzle.
The prior art of Higashijima et al teaches a substrate liquid treatment apparatus using   dual nozzle comprising nozzles 91,92 60A,60B see Fig. 2A and 12. According to col. 12 lines 10-15 the ejection port (dual nozzle) features a nozzle 60A which ejects liquid in a tangential direction. According to Higashijima et al, the tangential direction allows for a reduction of waste of the treatment liquid as the liquid is more efficiently distributed and utilized see the paragraph 

Claims 8, 9, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/020,585 in view of  Kim et al (US 2017/0297164).
The claims of the co-pending application were discussed above. Recall claim 8 of the co-pending application recites that the first nozzle is a low-pressure nozzle while the second nozzle is a high-pressure nozzle.
The co-pending application fails to claim that
Regarding claim 8. The cleaning method of claim 1, wherein inside pressure of the second nozzle is between 0.8 atm and 1.2 atm.  

Regarding claim 9. The cleaning method of claim 1, wherein inside pressure of the first nozzle is 15between 2 atm and 10 atm.  

The prior art of Kim et al teaches a cleaning apparatus with a dual nozzle where the second pressure is lower than the first pressure see the abstract. See [0036] where Kim et al clarifies that the pressure of the first fluid is higher than the pressure of the second fluid. Paragraphs [0040] and [0041] recite pressure ranges of 2-7 bar or 2-7 atm of the second fluid and 7-10 of the first fluid. The pressure of the process fluid are adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate/pressure without undue routine experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the co-pending application to ensure the pressure of the first and second 

Regarding claim 12. The method of claim 1, wherein both of the first nozzle and the second nozzle are 5elongated, and the elongated directions of both of the first and second nozzles are perpendicular to the substrate.  

	The prior art of Kim et al illustrates in Figs. 3 and 4 that the first and second nozzles are elongated and the elongated directions of both of the first and second nozzles (130, 140) are perpendicular to the substrate W.   The motivation to modify the co-pending application to design the nozzles as claimed in the present invention is the shape of the nozzle and providing perpendicular is an optimized shape and orientation relative the substrate to ensure that the processing liquid is distribute optimally and efficiently to the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to design the nozzles as claimed in the present invention with the elongated shape of the nozzle and providing perpendicular is an optimized shape and orientation relative the substrate as suggested by Kim et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0297164).


Regarding claims 5 and 16. The cleaning method of claim 1, wherein the first direction is a circular movement direction.  See [0034] of Kim et al.

Regarding claim 9:	The prior art of Kim et al teaches a cleaning apparatus with a dual nozzle where the second pressure is lower than the first pressure see the abstract. See [0036] where Kim et al clarifies that the pressure of the first fluid is higher than the pressure of the second fluid. Paragraphs [0040] and [0041] recite pressure ranges of 2-7 bar or 2-7 atm of the second fluid and 7-10 of the first fluid.

Regarding claim 11:	See Figs, 3 and 4 of Kim et al where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle).

Regarding claim 12:	 See the elongated nozzles 130, 140 in Figs 3 and 4 of Kim et al and that the nozzles are perpendicular to the wafer W.

Regarding claim 13:	See Figs, 3 and 4 of Kim et al where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle). The position of the first nozzle relative to the second nozzle consequently allows for the removal of a second particle smaller than the first particle on the substrate 


Regarding claim 15:	 The prior art of Kim et al teaches cleaning apparatus  where dual nozzle (featuring nozzles first 130, second 140) are provided. See Figs. 3 and 4 where [0041] the second nozzles is located at distance of 5-10cm from the first nozzle. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0297164).

The teachings of Kim et al were discussed above.
The prior art of Kim et al fails to claim that
Regarding claim 8. The cleaning method of claim 1, wherein inside pressure of the second nozzle is between 0.8 atm and 1.2 atm.  

The prior art of Kim et al teaches a cleaning apparatus with a dual nozzle where the second pressure is lower than the first pressure see the abstract. See [0036] where Kim et al clarifies that the pressure of the first fluid is higher than the pressure of the second fluid. Paragraphs [0040] and [0041] recite pressure ranges of 2-7 bar or 2-7 atm of the second fluid and 7-10 of the first fluid. The pressure of the process fluid are adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate/pressure without undue routine experimentation. Thus, 

Regarding claim 10:	The teachings of Kim et al suggests the use of ammonia water in [0038] and [0042] of Kim et al. Kim et al fails to suggest the claimed composition. See [0044] of Kim et al where Kim teaches that the mixture ratio of each treatment fluid is adjustable and thus optimizable. The composition of each component of the treatment fluid is adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate without undue routine experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the prior art of Kim et al to ensure the composition of the first and second fluids to include the composition of ammonia water are optimized to deliver the processing fluids as desired.


Claims 2-4, 6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0297164) in view of Higashijima et al (US 9,048, 269).
The teachings of Kim et al were discussed above.
Regarding claims 2-4 and 18-20: The teachings of Kim et al suggests the use of ammonia water in [0042] of Kim et al. Kim et al fails to suggest an acidic solution and especially hydrofluoric acid.
The prior art of Higshijima et al et al teaches a substrate liquid treatment method where HF is provided as a preferred processing liquid according to the last paragraph of column 7. HF is a known film removal liquid with advantageous chemical and physical properties that provide the desired process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method Kim et al to provide HF as it is a known treatment with the desired chemical and physical properties.


Regarding claim 6:	Kim et al fails to claim that the first direction is a tangential direction of movement of the dual nozzle.
The prior art of Higashijima et al teaches a substrate liquid treatment apparatus using   dual nozzle comprising nozzles 91,92 60A,60B see Fig. 2A and 12. According to col. 12 lines 10-15 the ejection port (dual nozzle) features a nozzle 60A which ejects liquid in a tangential direction. According to Higashijima et al, the tangential direction allows for a reduction of waste of the treatment liquid as the liquid is more efficiently distributed and utilized see the paragraph joins cols. 11 and 12. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to modify the method of Kim et alto ensure that the first direction is a tangential direction of movement of the dual nozzle as suggested by Higashijima et al.

Claim 2-4, 7 and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0297164) in view of Okuda et al (US 7,479,205).
The method of Kim et al was discussed above.
Regarding claims 2-4 and 18-20: The teachings of Kim et al suggests the use of ammonia water in [0042] of Kim et al. Kim et al fails to suggest an acidic solution and especially hydrofluoric acid.

Note that the actual composition of HF used is a optimizable parameter that can be determined barring a showing of criticality as the method of Okuda et al provides controller 1069 that can autonomously control the amount of each liquid and thus adjust the chemical to yield the desired product result. Thus, it would have been obvious to optimize the amount of HF as suggested by the prior art of Okuda et al int eh method of Kim et al. 
Regarding claim 7: The prior art of Kim et al fails to teach the brushing step.
The prior art of Okuda et al teaches that a brush can be used as a structure to distribute treatment chemical to the wafer see the paragraph that joins cols. 5 and 6. See also step 3 of col. 31 where Okuda et al teaches that a brush in combination with a nozzle to perform “hard type” distribution of treatment fluids which may facilitate the distribution of the liquid to/from the wafer surface as desired. See also Fig. 67 and the illustration of brush unit 7040 with rotary brush 7041. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the distribution of treatment liquid to the wafer.
Regarding claim 17:	The teachings of Kim et al fails to suggest a third nozzle. See above the discussion of the brushes in Okuda et al. See also in Figs. 8, 86 that a plurality of nozzles are taught in Okuda et al where three nozzles are featured.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida et al (US 2016/0336170) teaches a plurality of nozzles as illustrated in Fig. 2.

Maeda et al (US 2014/0190633) teaches substrate cleaning method suggesting the use of alkaline and acid solutions see [0022]. Dual nozzle 15 features nozzles 11,12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716